Citation Nr: 1224559	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-35 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), from the period beginning February 25, 2006. 

2.  Entitlement to a total rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which, in pertinent part, granted service connection for PTSD with a 10 percent disability evaluation, effective from July 24, 2003.  

By the way of a May 2006 rating decision, the RO increased the assigned evaluation for PTSD from 10 to 30 percent, effective from February 25, 2006.  

In a January 2008 Board decision, the Board determined that the 30 percent evaluation in effect from July 24, 2003 to February 24, 2006, was proper, and that the matter involving the proper rating for the disability for the period from February 25, 2006 needed to be remanded for additional development, including a new VA psychiatric examination.   

When the matter returned in September 2010, the Board found that although a review of the file reflected compliance with its January 2008 remand instructions, the Veteran had submitted additional evidence that showed a worsening of his disability and demonstrated that he was in receipt of disability benefits from the Social Security Administration (SSA).  As such, the Board had no discretion but to remand the matter again in order to obtain outstanding records associated with the award of the SSA disability benefits and any outstanding records of VA and/or private treatment, and to provide the Veteran with a new VA psychiatric examination to determine the current level of severity of his PTSD disability.   A review of the record reflects compliance with the Board's September 2010 remand directives, and no further action is required.   

In September 2010, the Board also determined that a claim for a total disability rating based on TDIU was raised by the record and it was remanded as inextricably intertwined with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  For the period from February 25, 2006 to May 15, 2007, the Veteran's PTSD is manifested by symptoms of depressed mood, intrusive thoughts, hypervigilance, irritability, anxiety, avoidance behavior, and general social isolation, which does cause him difficulty in maintaining effective work and familial relationships.  

2.  For the period since May 16, 2007 (the date a private medical statement from the Veteran's treating psychologist was received), the Veteran's disability due to PTSD is shown to have been manifested by no more than occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood. 

3.  Since May 16, 2007, the evidence is in equipoise as to whether the Veteran has been unable to secure or maintain substantially gainful employment because of his disability due to PTSD, rated as 70 percent disabling.


CONCLUSION OF LAW

1.  For the period from February 25, 2006 to May 15, 2007, the criteria for a 50 percent rating, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.304, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411  (2011).

2.  For the period since May 16, 2007, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a TDIU are approximated for the period from May 16, 2007.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). T his notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  In February 2006, April 2009, and October 2010,VA provided the Veteran with psychiatric examinations that addressed the severity of the Veteran's PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the relevant opinions expressed on VA examinations provided in February 2006, April 2009, and October 2010, are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Id. 

The RO/AMC has complied with the Board's September 2010 remand instructions by obtaining records associated with the award of SSA disability benefits, obtaining updated treatment records, and providing the Veteran an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).
2.  Increased Rating for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   A GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV.  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher evaluation for his PTSD disability.  As discussed in the Introduction, the Board previously determined in a January 2008 decision that the severity of the Veteran's PTSD disability warranted a 30 percent disability rating for the period prior to February 25, 2006.  As the period to February 25, 2006 has been previously addressed in the final January 2008 decision by the Board, it will not be discussed further here.  

What remains on appeal before the Board, is the matter of whether a higher evaluation for the Veteran's PTSD disability is in order for the period since February 25, 2006.  As explained in more detail below, during the period from February 25, 2006 to May 15, 2007, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder are consistent with the criteria reflected by a 50 percent disability rating.  The record also demonstrates that as of May 16, 2007 (the date of a private medical statement), the severity of the Veteran's PTSD disability had increased to a level where it more closely approximates the criteria associated with a 70 percent disability rating.  Since the evidence reflects an increase in symptomatology during the period under appeal, staged ratings are warranted as identified below.  See 38 C.F.R. § 4.1.

A review of the claims folder shows that the Veteran has been evaluated by VA in conjunction with his PTSD disability during the period beginning on February 25, 2006.  The record also contains medical statements from his treating private psychologist and his VA mental health treatment records and reports. 
Period from February 25, 2006 to May 15, 2007

The report of a February 25, 2006 VA psychiatric examination shows that the Veteran complained of sleep impairment, nightmares occurring twice a week, decreased motivation, avoidance of others, memory and concentration problems, and irritability.  Reportedly, he retired after thirty years of working for Maryland Transit system as a train driver.  It was noted that he was able to work alone in that position.  He reported that prior to his retirement he had been suspended several times by his work supervisor for having a "bad attitude."  The Veteran reported a past history of drug and alcohol abuse, but with a current twelve year history of sobriety.  

On mental status examination, the February 2006 VA examiner observed that the Veteran was appropriately dressed and groomed at the time of the evaluation.  He became agitated during the course of the examination when he began describing his symptoms and describing his efforts at obtaining treatment for his symptomatology.  His speech was clear, coherent, and goal-directed, and there was no evidence of impaired thought process.  The Veteran's memory and concentration were evaluated as within normal limits. There was no evidence of hallucinations or delusions.  The examiner confirmed a diagnosis of PTSD and assigned the Veteran a GAF scale score of 55.  The VA examiner opined that the severity of the Veteran's PTSD disability interfered with his relationships with others and his occupational functioning.  The VA examiner assessed the Veteran's overall disability due to PTSD as resulting in moderate social and occupational impairment. 

A review of the Veteran's VA treatment records during this period shows that the Veteran complained of a depressed mood, sleep impairment, irritability, and withdrawal from others.  The Veteran denied any suicidal ideations, but he reported that his PTSD symptomatology caused him severe depression.  He felt it was a "struggle to maintain."  The Veteran was prescribed antidepressants to treat his symptomatology.  

Collectively, the medical evidence dated between February 26, 2006 and May 15, 2007 reflects that the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood, agitated affect, impaired concentration and memory, irritability, sleeping impairment, nightmares, and difficulty in maintaining effective work and social relationships.  In addition, the February 2006 VA examiner assessed the Veteran's PTSD disability as resulting in moderate social and functional impairment, and assigned him a GAF scale score of 55, which is indicative of moderate symptomatology. These symptoms support the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.  

At no point during the period between February 26, 2006 and May 15, 2007 does the Veteran's overall spectrum of PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Board notes that the Veteran denied having suicidal thoughts and that there was no evidence of any speech or thought process impairment.  

The Board acknowledges that the Veteran reported difficulties at his place of employment prior to retiring because of his "bad attitude", and that the Veteran believed that he was only able to maintain his employment because of his ability to work by himself.   Despite his difficulties, the Board finds it pertinent that the Veteran was still able to maintain his long term employment in a transit occupation.  Moreover, it cannot be ignored that the February 2006 VA examiner assessed the Veteran with only moderate occupational impairment. 

The objective medical findings recorded during the period between February 26, 2006 and May 16, 2007 most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  The Board places greatest probative weight on the lay and medical evidence that showed the Veteran's ability to maintain his long term employment in a technical occupation.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted for this period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Period since May 16, 2007

On May 16, 2007, VA received a private medical statement from the Veteran's treating psychologist that demonstrated that the severity of his PTSD disability had increased.  In that May 2007 private medical statement, the private psychologist stated that since August 2006 she had treated the Veteran for chronic PTSD and severe depression secondary to PTSD.  It was noted that the Veteran's disability was manifested by frequent intrusive thoughts about his experiences in Vietnam, nightmares, sleep impairment, inability to relate to others, difficulty maintaining close relationships (in particular with his family, children, his wife, and his wife's children), isolation from others, irritability, hyperviligence, as well as problems with memory and concentration.  At times, the private psychologist stated that the Veteran displayed a propensity to dissociate, when he discusses his experiences in Vietnam.  He "relives" his traumas which facilitates a resilience of his PTSD symptomatology.  

In her May 2007 statement, the treating psychologist observed that during treatment session, the Veteran becomes "extremely anxious" and his anxiety that interferes with his ability to focus and concentrate.  The Veteran has short-term memory impairment.  She also noted that clinical testing results revealed that the Veteran was within the severe depression range and his test results indicated suicidal ideations, although he continued to deny any intent to act upon his thoughts.  The treating psychologist concluded that the Veteran's PTSD disability caused him severe social impairment and stated that his "flexibility, adaptability, and reliability in an occupational setting is totally impaired."  A GAF scaled score of 46 was assigned.  

The record also contains the report of an April 2008 psychiatric consultation report performed in conjunction with the Veteran's application for SSA disability benefits.  That SSA report shows that the Veteran was assessed with an inability to deal with the public or stresses in the work place, and an inability to understand, retain and carry out complex or detailed job instructions.  He was found to have a poor ability to follow work rules, to relate to coworkers, to relate in a stable and predictable manner in social situations, and to demonstrate reliability.  Based on the SSA examiner's assessment, the Veteran was awarded SSA disability benefits starting in May 2006. 

In May 2008, VA received another private medical statement from the Veteran's treating private psychology.  This statement showed the Veteran continued to receive ongoing treatment for his PTSD symptomatology.  The observations and findings recorded in this statement were similar to those recorded in the May 2007 statement.  She did elaborate on the Veteran's disability manifested by irritability, low frustration tolerance, and difficulty relating to others.  Reportedly, the Veteran had a very poor relationship with his children, and his relationship with his current wife was strained, but they continue to stay married because she is tolerant of the Veteran's symptoms.  In addition to those findings shown in May 2007, the treating psychologist found that the Veteran was unemployable because of his PTSD disability.  She noted that the Veteran had only been able to maintain his long-term employment at a train driver because he was not required to work with others.  The treating psychologists concluded that the Veteran was unable to secure or maintain employment due to the severity of his PTSD disability.  

A January  2010 statement from the treating private psychologist contains findings regarding the severity of the Veteran's disability due to his PTSD symptomatology that are similar to findings and descriptions of symptoms in the previous two private medical statements.  

Also since May 2007, the Veteran has undergone two additional VA psychiatric examinations (one in April 2009 and another in October 2010) to evaluate the severity of his PTSD disability.  The reports of these two VA examinations contain similar findings regarding the Veteran's subjective complaints and objective observations.  The Veteran continued to complain of depressed mood, memory impairment, sleep impairment, intrusive thoughts, isolation from others, difficulty maintaining relationships with others, decreased energy and motivation, and anger management problems.  The Veteran reported that his relationship with his wife was "terrible" and that he rarely socializes with friends, although he attends church regularly.  

Despite the Veteran's subjective complaints, there were no abnormalities observed on mental status examination in April 2009.  The April 2009 VA examiner assigned the Veteran a GAF scale score of 48 and opined that the Veteran's symptomatology causes him significant interference in social and occupational functioning.  

In October 2010, the only objective finding recorded at the time of the clinical evaluation was depressed mood. The VA examiner concluded that the Veteran's PTSD was moderate in severity and assigned the Veteran a GAF scale score of 50.  The Board notes, however, that the October 2010 VA examiner opined that the Veteran's PTSD disability does interfere with his ability to maintain employment, but it does not render him totally unemployable.  

The record shows that for the period since May 16, 2007, the nature and extent of the Veteran's PTSD symptomatology had increased and it best approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411. 
Collectively, the aforementioned medical evidence from that period reflects that the Veteran's PTSD disability was manifested by intrusive thoughts, nightmares, social withdrawal, depressed mood, disassociation with reality, sleep impairment, irritability, anger management, anxiety, as well as memory and concentration problems.  The Veteran denied suicidal intent, but when he was tested clinically, he tested positive for suicidal ideations.  The Veteran had been consistently assigned a GAF scale score within a range between 48 and 50, which is indicative of serious symptoms leading to major impairment in several areas.  

While the October 2010 VA examiner found that the Veteran's PTSD disability was moderate in severity, both the April 2009 and October 2010 VA examiners concluded that the Veteran's symptomatology significantly interfered with his social and occupational functioning.  In the Board's view, that translates to at least deficiencies in most areas, including in the areas of judgment, familial relations, work, concentration, thinking and mood.  In addition, his treating private psychologist has consistently described the Veteran's PTSD disability as resulting in severe social impairment.  These symptoms are directly consistent with a 70 percent evaluation, and a 70 percent evaluation is warranted for the entire period prior to February 16, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered the treating private psychologist's assessment in all three of her statements that the Veteran had total occupational impairment.  It is noteworthy, however, that the Veteran was able to maintain his employment as a train driver for thirty years, despite his PTSD disability.  It is apparent that his symptomatology affected his ability to maintain employment, as demonstrated by his reported suspension for "bad attitude."  However, both the April 2009 and October 2010 VA examiners found that the Veteran's symptomatology interfered with his ability to maintain employment, but not that it caused him total occupational impairment.  Moreover, the objective findings from May 16, 2007 onward, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Since May 16, 2007, there is no evidence that the Veteran's PTSD results in symptoms consistent with such severe criteria as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  While the treating psychologist noted that the Veteran disassociated when he retold his past experiences in Vietnam, there is no indication that he became disoriented to time and place.  He was able to continue to describe his traumatic experiences during treatment sessions.  In addition, there was no indication of disorientation during any of the VA examinations.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, able to care for himself, and familiar with his family members and circumstances.  The medical evidence during this period shows that the Veteran consistently received a GAF scale score range that falls into the category that suggests more serious symptomatology, but not scores indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty functioning at work and in social situations with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, for the period from February 25, 2006 to May 15, 2007, the Veteran's symptomatology is consistent with a 50 percent disability rating, but not higher, and since May 16, 2007, his disability approximates the criteria associated with a 70 percent disability rating.  Therefore, a rating of 50 percent is warranted for the period from February 25, 2006 to May 15, 2007, and a rating of 70 percent is warranted from May 16, 2007, forward.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent the Veteran was unable to secure and maintain a substantially gainful occupation at any point during the period under appeal, the matter of a TDIU is adjudication directly below.

3.  TDIU 

As noted in the Introduction, the matter of TDIU due to the Veteran's PTSD disability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, because of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to the May 16, 2007, the Veteran does not satisfy the schedular requirements for consideration of a TDIU as his only service-connected disability, PTSD, was rated less than 60 percent disabling .  See 38 C.F.R. §§ 3.340, 4.16(a).  In addition, the evidence does not show that prior to May 16, 2007, the Veteran's PTSD symptomatology is beyond those factors considered by the regular schedular criteria.  There is no evidence of an exceptional or unusual clinical picture, or of any other factor which would allow for the assignment of an extra schedular rating such as frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  While in no way diminishing the obvious impact that the PTSD symptomatology has on the Veteran's industrial capacity, the symptoms are already taken into consideration in the assigned staged ratings prior to May 16, 2007.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
 
The Board has considered the SSA determination that found the Veteran was disabled due to his psychiatric disorder since May 2006.  While this is relevant evidence that the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, each agency has its own law and regulations to consider in making such a determination.  There are specific criteria governing the adjudication of claims for a TDIU that are outside those considered in the SSA determination; and as such, a finding of unemployability by SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356  (2000).  Thus, the Board considers SSA's determination, but it is not dispositive as to the whether the veteran is entitled to TDIU. 

There is no other medical opinion of record that shows that the Veteran's service-connected PTSD disability precludes him from securing or maintaining substantially gainful employment prior to May 16, 2007.  The Board finds that prior to May 16, 2007, evidence establishes that the Veteran was not precluded from securing and following all forms of substantially gainful employment as the result of his service-connected PTSD; therefore, entitlement to TDIU is not warranted during that period. 
As of May 16, 2007, the Veteran is in receipt of a 70 percent schedular rating for PTSD, and the schedular criteria for a TDIU are met.  See 38 C.F.R. § 4.16(a).
The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at any point during the period since May 16, 2007.  Id. 

The record contains three medical statements that touch and concern the question of whether the Veteran's PTSD disability precludes him from securing or maintaining a substantially gainful occupation since May 16, 2007.  In the medical statements from the treating private psychologist, as noted above, she concluded that the symptoms manifested by the Veteran's PTSD disability have rendered him "totally" unemployable.  While the October 2010 VA examiner opined that the Veteran's symptomatology did not render him totally unemployable, that examiner did find that the Veteran's PTSD resulted in significant interference in maintaining employment.  The April 2009 VA examiner provided a similar conclusion.  All three of these medical opinions demonstrate that the Veteran's PTSD disability significantly impairs his ability maintain substantially gainful employment.  

Moreover, since May 16, 2007, the Veteran's PTSD has been characterized as severe, and he has been assigned a GAF scale scores between 50 and 40. Such scores are indicative of serious symptoms or serious impairment in social, occupational or school functioning.  Such GAF scores are compatible with findings of unemployability. 

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected PTSD, for the period since May 16, 2007.  Accordingly, entitlement to a TDIU for the period since May 16, 2007 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).



ORDER

For the period from February 25, 2006, to May 15, 2007, a higher rating of 50 percent for PTSD is granted.

For the period from May 16, 2007, forward, a rating of 70 percent for PTSD is granted.

For the period from May 16, 2007, forward, a TDIU is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


